OFFICER EMPLOYMENT AGREEMENT
(2004 Amendment)

            This Employment Agreement (the "Agreement"), effective the 4th day
of October, 2004 (the "Effective Date"), by and between Tyson Foods, Inc., a
Delaware corporation ("Company"), and any of its subsidiaries and affiliates
(hereinafter collectively referred to as "Employer"), and HART,
CRAIG (hereinafter referred to as "Officer").

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer's employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

            1.         Duties.  Officer shall perform the duties of SVP Chief
Accounting Officer & Controller  or shall serve in such other capacity and with
such other duties for Employer as Employer shall from time to time prescribe. 
Officer shall perform all such duties with diligence and thoroughness.  Officer
shall be subject to and comply with all rules, policies, procedures, supervision
and direction of Employer in all matters related to the performance of Officer's
duties.

            2.         Term of Employment.  The term of employment hereunder
shall be for a period of five (5) years, commencing on the Effective Date and
terminating on the fifth anniversary of the Effective Date, unless terminated
prior thereto in accordance with the provisions of this

1

--------------------------------------------------------------------------------


 

Agreement (the period from the Effective Date to the earlier of the fifth
anniversary of the Effective Date or any earlier termination of employment is
referred to herein as the "Period of Employment").  Notwithstanding the
expiration of the Period of Employment, regardless of the reason, and in
addition to other obligations that survive the Period of Employment, the
obligations of Officer under Sections 8 (b), (c), (d), (e), (f), (g), (h), and
(i) shall continue in effect after the Period of Employment for the time periods
specified in these sections.

            3.         Compensation.  For the services to be performed
hereunder, Officer shall be compensated by Employer during the Period of
Employment at the rate of not less than Two hundred sixty thousand dollars and
00/100  ($260,000.00 ) per year payable in accordance with Employer's payroll
practices, and in addition may receive awards under Employer's annual bonus plan
then in effect, subject to the discretion of the senior management of Employer. 
Such compensation will be subject to review from time to time when salaries of
other officers and managers of Employer are reviewed for consideration of
increases thereof.

            4.         Participation in Benefit Programs.  Officer shall be
entitled to participate in any benefit programs generally applicable to officers
of Employer adopted by Employer from time to time.

            5.         Limitation on Outside Activities.  Officer shall devote
full employment energies, interest, abilities and time (except for personal
investments) to the performance of Officer's obligations hereunder and shall
not, without the written consent of the Chief Executive Officer or the General
Counsel of the Employer, render to others any service of any kind or engage in
any activity which conflicts or interferes with the performance of Officer's
duties hereunder.

            6.         Ownership of Officer's Inventions.  All ideas,
inventions, and other developments or improvements conceived by Officer, alone
or with others, during Officer's Period of Employment, whether or not during
working hours, that are within the scope of the business operations of Employer
or that relate to any of the work or projects of the Employer, are the exclusive
property of Employer.  Officer agrees to assist Employer, at Employer's expense,
to obtain patents on any such patentable ideas, inventions, and other
developments, and agrees to execute all documents necessary to obtain such
patents in the name of the Employer.

7.                       Termination.

(a)  Voluntary Termination.  Officer may terminate Officer's employment,
including


2

--------------------------------------------------------------------------------



Officer's retirement, where appropriate pursuant to this Agreement at any time
by not less than ninety (90) days prior written notice to Employer. Upon receipt
of such notice, Employer shall have the right, at its sole discretion, to
accelerate Officer's date of termination at any time during said notice period. 
Officer shall not be entitled to any compensation from Employer for any period
beyond Officer's actual date of termination, and Officer's Stock Options and
Deferred Stock Award (each as hereinafter defined) shall be treated as provided
in the award agreements pursuant to which such rights were granted. Officer
shall not be entitled to a bonus for the fiscal year of the Employer in which
such voluntary termination occurs.

(b)  Employer Involuntary Termination.  Employer shall be entitled, at its
election and with or without cause, to terminate Officer's employment pursuant
to this Agreement upon written notice to Officer.  Upon a termination by
Employer, Employer shall continue to pay Officer at the rate and in the manner
provided in Section 3 above for a period after the date of termination
equivalent to: (i) one (1) year if Officer has been employed by Employer for a
period of five (5) years or more; or (ii) six (6) months if Officer has been
employed by Employer for a period of less than five (5) years.  In either event,
Employer shall treat Officer's Stock Options and Deferred Stock Award as
provided in the award agreements pursuant to which such rights were granted. 
Officer shall not be entitled to any bonus for the fiscal year of the Employer
in which such voluntary termination by Employer occurs. 

                        The Officer's eligibility to receive benefits under this
Section 7(b) shall be conditioned upon (i) the Officer's execution of a General
Release and Separation Agreement, and (ii) the General Release and Separation
Agreement becoming effective after the lapse of any permitted or required
revocation period without the associated revocation rights being exercised by
Officer.

(c)  Incapacity. If Officer is unable to perform Officer's duties pursuant to
this Agreement by reason of disability, Employer may terminate Officer's
employment pursuant to this Agreement by thirty (30) days written notice to
Officer.  If Officer is unable to perform Officer's duties pursuant to this
Agreement by reason of death, this Agreement shall immediately terminate. 
Officer's Stock Options and Deferred Stock Award in the event of a termination
under this section shall be treated as provided in the award agreements pursuant
to which such rights were granted.  In the event of Officer's death or
disability, Officer, or Officer's estate as applicable, shall receive a prorated
bonus for the portion of time worked during the fiscal year of


3

--------------------------------------------------------------------------------



the Employer in which termination under this Section 7 (c) occurs, based upon
the bonus received by Officer during the immediately prior fiscal year. 

            8.  Additional Compensation, Confidential Information, Trade
Secrets, Limitations on Solicitation and Non-Compete Clause.

                        (a)        Officer shall receive, in addition to all
regular compensation for services as described in Section 3 of this Agreement,
as additional consideration for signing this Agreement and for agreeing to abide
and be bound by the terms, provisions and restrictions of this Section 8, the
following:

                                    (i)         An award of 26,420.2172  shares
of Tyson Foods, Inc. Class A Common Stock ("Common Stock") subject to the terms
and conditions of a restricted stock grant agreement currently in use by the
Employer for awards to officers generally.

                                    (ii)        During Officer's Period of
Employment on grant dates to be specified by Employer consistent with Employer's
past practices for grants of options to Employees generally, a grant of 8,000
 options to purchase shares of Common Stock, subject to the terms and conditions
of the Tyson Foods, Inc. 2000 Stock Incentive Plan ("Stock Plan"), and an option
grant agreement currently in use by the Employer for officers generally.   

                        (b)        Officer recognizes that, as a result of
Officer's employment hereunder (and Officer's employment, if any, with Employer
for periods prior to the Effective Date), Officer has had and will continue to
have access to confidential information in multiple forms, electronic or
otherwise, such confidential information including but not being limited to
trade secrets, proprietary information, intellectual property, and other
documents, data, and information concerning methods, processes, controls,
techniques, formulas, production, distribution, purchasing, financial analysis,
returns and reports (in addition if Officer is involved with marketing, sales or
procurement Officer has had and will continue to have access to lists of
customers, suppliers, vendors, and accounts, other sensitive information and
data regarding the customers, suppliers, vendors, services, sales, pricing, and
costs of Employer which are highly confidential and constitute trade secrets or
confidential business information) which is the property of and integral to the
operations and success of Employer, and therefore agrees to be bound by the
provisions of this Section 8, which Officer agrees and acknowledges to be
reasonable and necessary to protect legitimate and important business interests
and concerns of

4

--------------------------------------------------------------------------------


 

Employer.  Officer acknowledges that the information referred to above has
independent economic value from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use.  Officer further acknowledges that Employer
has taken all reasonable steps under the circumstances to maintain the secrecy
and/or confidentiality of such information.

                        (c)        Officer agrees that Officer will not divulge
to any person, nor use to the detriment of Employer, nor use in any business or
process of manufacture competitive with or similar to any business or process of
manufacture of Employer, at any time during Period of Employment or thereafter,
any of the trade secrets and/or other confidential information of the Employer,
whether in electronic form or otherwise, without first obtaining the express
written permission of Employer. A trade secret shall include any information
maintained as confidential and used by Employer in its business, including but
not limited to a formula, pattern, compilation, program, device, method,
technique or process that has value, actual or potential, from its
confidentiality and from not being readily ascertainable to others who could
also obtain value from such information.  For purposes of this Section 8, the
compilation of information used by Employer in its business shall include,
without limitation, the identity of customers and suppliers and information
reflecting their interests, preferences, credit-worthiness, likely receptivity
to solicitation for participation in various transactions and related
information obtained during the course of Officer's employment with Employer.

                        (d)        Officer agrees that at the time of leaving
the employ of Employer, Officer will deliver to Employer, and not keep or
deliver to anyone else, any and all originals and copies, electronic or hard
copy, of notebooks, memoranda, documents, communications, and, in general, any
and all materials relating to the business of Employer, or constituting property
of the Employer.  Officer further agrees that Officer will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.

                        (e)        During Officer's Period of Employment with
the Employer and for a period of one (1) year after the expiration of the Period
of Employment (it is expressly acknowledged that this clause is intended to
survive the expiration of the Period of Employment), Officer will not directly
or indirectly, in the United States, participate in any Position in any business
in Direct Competition with the business of the Employer.  The term

5

--------------------------------------------------------------------------------


 

"Direct Competition," as used in this section, shall mean any business that
directly competes against any line of business in which Officer was actively
engaged during Officer's employment with Employer.  The term "Position," as used
in this section, includes a partner, director, holder of more than 5% of the
outstanding voting shares, principal, executive, officer, manager or any
employment or consulting position with an entity in Direct Competition with
Employer, where Officer performs any duties which are substantially similar to
those performed by the Officer during Officer's employment with Employer. 
Officer acknowledges that a "substantially similar" position shall include any
position in which Officer might be able to utilize the valuable, proprietary and
confidential information to which Officer was exposed during Officer's
employment with Employer.  It is acknowledged and agreed that the scope of the
clause as set forth above is essential, because 1) a more restrictive definition
of "Position" (e.g. limiting it to the "same" position with a competitor) will
subject the Employer to serious, irreparable harm by allowing competitors to
describe positions in ways to evade the operation of this clause, and
substantially restrict the protection sought by Employer, and 2) by allowing the
Officer to escape the application of this clause by accepting a position
designated as a "lesser" or "different" position with a competitor, the Employer
is unable to restrict the Officer from providing valuable information to such
competing entity to the harm of the Employer.

                        (f)         Officer recognizes that Officer possesses
confidential information and trade secrets about other employees of Employer
relating to their education, experience, skills, abilities, salary and benefits,
and interpersonal relationships with customers and suppliers of Employer.
Officer recognizes that the information Officer possesses about these other
employees is not generally known, is of substantial value to Employer in
securing and retaining customers and suppliers, and was acquired by Officer
because of Officer's business position with Employer.  Officer agrees that
during Officer's Period of Employment hereunder, and for a period of three (3)
years after the expiration of the Period of Employment (it is expressly
acknowledged that this clause is intended to survive, if applicable, the
expiration of the Period of Employment), Officer shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such employee or agent to leave
the employ of Employer, for the purpose of being hired by Officer, any employer
affiliated with Officer, or any competitor of Employer.  Officer agrees that
Officer will not

6

--------------------------------------------------------------------------------


 

convey any such confidential information or trade secrets about other employees
to anyone affiliated with Officer or to any competitor of Employer.

                        (g)        Officer acknowledges that the restrictions
contained in this Section 8 are reasonable and necessary to protect Employer's
interest in this Agreement and that any breach thereof will result in an
irreparable injury to Employer for which Employer has no adequate remedy at
law.  Officer therefore agrees that, in the event Officer breaches any of the
provisions contained in this Section 8, Employer shall be authorized and
entitled to seek from any court of competent jurisdiction (i) a temporary
restraining order,  (ii) preliminary and permanent injunctive relief,  (iii) an
equitable accounting of all profits or benefits arising out of such breach, (iv)
direct, incidental and consequential damages arising from such breach; and/or
(v) all reasonable legal fees and costs related to any actions taken by Employer
to enforce Section 8.

                        (h)        Employer and Officer have attempted to
specify a reasonable period of time, a reasonable area and reasonable
restrictions to which this Section 8 shall apply.  Employer and Officer agree
that if a court or administrative body should subsequently determine that the
terms of this Section 8 are greater than reasonably necessary to protect
Employer's interest, Employer agrees to waive those terms which are found by a
court or administrative body to be greater than reasonably necessary to protect
Employer's interest and to request that the court or administrative body reform
this Agreement specifying a reasonable period of time and such other reasonable
restrictions as the court or administrative body deems necessary.  Further,
Officer agrees that Employer shall have the right to amend or modify this
Section 8 as necessary to comport with the determination of any court or
administrative body that such Section in this or a similar agreement entered
into by Employer with any other officer or manager of Employer is greater than
reasonably necessary to protect Employer's interest.

(i)  Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney's fees.  Officer acknowledges that such


7

--------------------------------------------------------------------------------



award is not intended as "liquidated damages" and is not exclusive to other
remedies available to Employer.  Instead such award is intended to ensure that
Officer is not unjustly enriched as a result of retaining contract benefits not
earned by Officer.

            9.  Termination for Egregious Circumstances.  Notwithstanding any
other provision of this Agreement, including the terms of Section 7 hereof,
Employer may, at its sole and absolute discretion, terminate this Agreement, and
Officer's Period of Employment hereunder without any payment, liability or other
obligation, in the event, (a) Officer engages in willful misconduct which
results in injury to the Employer, or (b) Officer is convicted of a job-related
felony or misdemeanor.   

            10.  Modification.  Except as otherwise specified in this Section
10, this Agreement contains all the terms and conditions agreed upon by the
parties hereto, and no other agreements, oral or otherwise, regarding the
subject matter of this Agreement shall be deemed to exist or bind either of the
parties hereto, except for (i) any pre-employment confidentiality agreement that
may exist between the parties, and (ii) the stock grant(s) of  19,256.10  shares
of Common Stock (the "Prior Stock Grant(s)") awarded to Officer under prior
restricted stock grant agreement(s) ("Prior Agreement(s)"), which stock grant(s)
shall continue and vest pursuant to the terms of the Prior Agreement(s) under
which such grant(s) of Common Stock were made.  The parties agree that the
continuation of the Prior Stock Grant(s) is additional consideration for the
commitments made by Officer in Section 8 of this Agreement.  Except for the
preservation of the Prior Stock Grant(s) as provided in this Section, this
Agreement is intended to cancel and supercede the terms of the prior employment
agreement between the Officer and the Company dated  12/26/2000 .  This
Agreement cannot be modified except by a writing signed by both parties.

            11.  Assignment.  This Agreement shall be binding upon Officer,
Officer's heirs, executors and personal representatives and upon Employer, its
successors and assigns. Officer may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.

            12.  Applicable Law.  Officer acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.

8

--------------------------------------------------------------------------------


 

            13.  Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise.  In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer's residence and consents to
venue in Washington County, Arkansas.

            14.  Acceleration Upon a Change in Control.  Upon the occurrence of
a Change in Control (defined below) the restricted Common Stock and stock
options that have been granted to Officer pursuant to an award agreement from
the Employer under Sections 8(a)(i) and (ii), or which have been otherwise been
previously granted to Officer under an award agreement from the Employer; and
which awards are unvested at the time of the Change in Control, will vest sixty
(60) days after the Change in Control event occurs (unless vesting earlier
pursuant to the terms of the award agreement).  If the Officer is terminated by
the Employer other than for egregious circumstances during such sixty (60) day
period, all of the unvested restricted Common Stock and stock options granted
pursuant to such award agreements will vest on the date of termination.  For
purposes of this Agreement, the term "Change in Control" shall have the same
meaning as the term "Change in Control" as set forth in the Plan; provided,
however, that a Change in Control shall not include any event as a result of
which one or more of the following persons or entities possess, immediately
after such event, over fifty percent (50%) of the combined voting power of the
Employer or, if applicable, a successor entity: (a) Don Tyson; (b) individuals
related to Don Tyson by blood, marriage or adoption, or the estate of any such
individual; or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.  The Committee shall have the sole discretion to interpret the foregoing
provisions of this paragraph.  

           15.  Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

9

--------------------------------------------------------------------------------


 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER'S CHOOSING BEFORE SIGNING.  OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.

                                                           
                        Craig Hart               
                                                                       
            (Officer)

                                                                                   
Corporate               
                                                                                   
(Location)

                                                                                   
11-12-04                
                                                                                   
(Date)

           

                                                                                   
Tyson Foods, Inc.

                                                                                   
By       John Tyson                     

                                                                                   
Title    Chairman and CEO         

 

 

10

--------------------------------------------------------------------------------

 